Exhibit 10.27 AMENDED AND RESTATED LOAN AGREEMENT – REVOLVING LINE OF CREDIT THIS AMENDED AND RESTATED LOAN AGREEMENT – REVOLVING LINE OF CREDIT (this “ Agreement ”) is executed as of August 19, 2013, by and between FIFTH THIRD BANK , an Ohio banking corporation (“ Lender ”), and JAGGED PEAK, INC. , a Nevada corporation (“ Borrower ”). RECITALS : WHEREAS, Borrower has applied to Lender for a loan for the purpose of providing a portion of the funds required to refinance the existing indebtedness encumbering the Property (defined herein) and Lender is willing to make the loan upon the terms and conditions hereinafter set forth. NOW, THEREFORE , in consideration of the above premises, and the mutual covenants and agreements set forth herein, and for one dollar and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Definitions and Interpretation . Exhibits Incorporated . All exhibits to this Agreement, as now existing and as the same may from time to time be modified, are fully incorporated herein by this reference. Defined Terms . All capitalized terms used in this Agreement and not otherwise defined in this Agreement shall have the following meanings: “ Articles of Incorporation ” means those articles of incorporation for Borrower duly filed with the Nevada Department of State, Division of Corporations, as amended from time to time. “ Affiliate ” means, with respect to any Person, (a)any other Person which directly or indirectly through one or more intermediaries Controls, or is Controlled by, or is under common Control with, (i)such Person or (ii)any general partner or managing member of such Person; (b)any other Person 50% or more of the equity interest of which is held beneficially or of record by (i)such Person or (ii)any general partner or managing member of such Person, and (c)any general partner, limited partner or member of (i)such Person or (ii)any general partner or managing member of such Person. “ Applicable Laws ” means all statutes, laws, ordinances, regulations, orders, writs, judgments, injunctions, decrees or awards of the United States or any state, county, municipality or other Governmental Agency applicable to the Borrower and/or the Property. “ Borrower Entity Documents ” means the Articles of Incorporation and the Bylaws of Borrower. 1 “ Business Day ” means any Monday, Tuesday, Wednesday, Thursday or Friday on which Lender is open and conducting customary banking transactions in the State of Florida. “ Bylaws ” the bylaws of Borrower currently in effect. “ Closing ” means execution and delivery of the Security Documents. “ Closing Date ” means the date upon which the Closing occurs. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Commodity Exchange Act ” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor statute. “ Control ” and any derivative of such term, including “ Controlling ” and “ Controlled ”, means, when used with respect to any Person, (i) the direct or indirect beneficial ownership of fifty percent (50%) or more of the outstanding voting securities or voting equity of such Person or (ii) the power to direct or cause the direction of the management and policies of such Person whether by contract or otherwise. “ Debt ” means, for any Person, without duplication: (a) all indebtedness of such Person for borrowed money, for amounts drawn under a letter of credit, or for the deferred purchase price of property or services for which such Person or its assets is liable, (b) all unfunded amounts under a loan agreement, letter of credit, or other credit facility for which such Person would be liable, if such amounts were advanced under such loan agreement or credit facility or if such letter of credit was issued, (c) all amounts required by such Person as a guaranteed payment to partners or a preferred or special dividend, including any mandatory redemption of shares or interests, (d) all indebtedness guaranteed by such Person, directly or indirectly, (e) all obligations under capital leases for which such Person is liable, and (f) except as otherwise conditioned herein, all obligations of such Person under interest rate swaps, caps, floors, collars and other interest hedge agreements, in each case whether such Person is liable contingently or otherwise, as obligor, guarantor or otherwise, or in respect of which obligations such Person otherwise assures a creditor against loss. “ Default ” means the occurrence of any event, circumstance or condition which constitutes a breach of or a default under this Agreement or any other Security Document and which, after the giving of any required notice and/or the passage of any applicable cure period, would constitute an Event of Default under this Agreement or any other Security Document. “ Default Rate ” has the meaning set forth in the Note. “
